DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2a.	Applicant’s contention (see pages 7-8 filed 11 June 2021) with respect to the rejection of the independent claims under 35 U.S.C. 102 has been fully considered and is persuasive in view of the amendments provided.  Therefore, the rejection of the independent claims under 35 U.S.C. 102 has been withdrawn.  
Subsequently, the prior art rejections of claims 1-5, 10-17, 19, and 201 are withdrawn.

However, upon further consideration, new grounds of rejection are warranted (see below).

2b.	Applicant’s contention (see page 8 filed 11 June 2021) with respect to the potential combination of Urmson and Kentley not teaching the amended portion of the claim, specifically a relative angle of the entity with respect to the vehicle.
The examiner respectfully disagrees; Urmson, as previous cited and as cited below, clearly discloses determining the objects location and general direction; in response to the 
Kentley clearly teaches using the position of the tracked object over time in a relative coordinate frame and determining the angle from the own vehicle to the tracked object for the purpose of collision avoidance and warning in a manner similar to that of Urmson.  See Kentley at column 17 lines 6-45, column 19 lines 46-58, column 24 lines 14-48.
While Kentley was relied purely to teach part (ii) of the determining a movement context embodiment, it can be shown from the citations listed that Kentley teaches the entirety of said contended embodiment.
Thus, the examiner maintains the combination as cited in the prior office action and as stated below teaches all embodiments of the amended claims.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3a.	Claims 1-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Urmson (US 8,954,252), and further in view of Kentley (US 9,517,767).
Regarding claim 1, 6, 11, 17, 19, 20, Urmson discloses a method comprising, by one or more computing devices (autonomous vehicle control system and method and pedestrian notification system and method via computerized means; Urmson at Fig. 1, abstract):
Detecting, using one or more sensors of a vehicle, an entity within an environment external to the vehicle (sensing an object in the traveling environment of the vehicle via at least one vehicle sensor; Urmson at column 6 lines 60-67).
Determining a movement context associated with the entity within the environment external to the vehicle relative to the vehicle (determining relative location of detected object with respect to vehicle with respect to time to predict object’s intention of movement; Urmson at column 7 lines 34-41, column 10 lines 1-23 and 63-67), wherein the movement context includes a position of the entity relative to the vehicle (relative position determined via detection means such as a LADAR sweep; Urmson at column 10 lines 10-23) as well as general direction with respect to the vehicle (object location with respect to vehicle will determine the relevant notification device; Urmson at Figs. 6A-C, abstract, column 12 lines 33-48).
Determining that a message is to be provided to the entity (message to be provided to entity regarding intent of vehicle; Urmson at column 10 lines 63-67, column 12 lines 34-48), and in response to determining that the message is to be provided to the entity, selecting at least one of a plurality of notification devices of the vehicle for providing the message to the entity, wherein at least one of the plurality of notification devices is selected based on the movement context associated of the entity (relevant notification device activated w/r to detected object and predicted movement with message appropriate to the situation; Urmson at Fig. 6A-C, column 12 lines 1-48).
Providing the message to the entity utilizing the at least one of the plurality of notification devices (Urmson at Fig. 6A-C).

Kentley, in a similar invention in the same filed of endeavor, teaches ascertaining the relative angle between the entity and the vehicle measured from a direction of travel of the vehicle (angle between vehicle’s trajectory and relative object location determines direction of notification; Kentley at column 13 lines 50-62, column 15 lines 1-35, column 28 lines 1-9).  Kentley also teaches illuminating an appropriate lighting array (i.e. “one or more notification devices”) as a function of the determined angle measured from the direction of travel associated with the entity and vehicle (entity/vehicle trajectory and location evaluated, and relevant notification device(s) to be illuminated in direction of entity; Kentley at column 8 lines 1-45, column 29 lines 1-34).  Also see Kentley at column 17 lines 6-45, column 19 lines 46-58, column 24 lines 14-48.
	It would be obvious to one of ordinary skill in the art at the time of the invention to augment the invention of Urmson with the geometry determination of Kentley.  Doing so would provide a more precise method of notifying an entity via the correct device of a potentially dangerous situation over time.

Regarding claim 2, Urmson discloses associating one or more positions relative to the vehicle with at least one of the plurality of notification devices in a notification device map (roadgraph; Urmson at column 8 lines 38-67, column 10 lines 1-9), wherein selecting the at least 

Regarding claim 3, Urmson discloses wherein a plurality of identifiers (various messages; Urmson at Fig. 6A-6C) for the plurality of notification devices of the vehicle are stored in association with a position relative to the vehicle; wherein selecting the at least one of the plurality of notification devices comprises identifying the identifier for the at least one notification device based on the movement context associated with the entity (determined position and projected path determines the notification message and device; Urmson at column 12 lines 33-48).

Regarding claim 4, Urmson discloses storing the plurality of identifiers for the plurality of notification devices and the associated positions relative to the vehicle in a notification device map for the vehicle (road graph populated with detected objects used to trigger selected notification device; Urmson at column 8 lines 62) 

Regarding claim 5, Urmson discloses wherein each of the plurality of identifiers for the plurality of notification devices comprise an endpoint (relevant notification device activated w/r to detected object; Urmson at Fig. 6A-C, column 12 lines 33-48).



Regarding claim 8, the combination teaches wherein detecting a change in the movement context of the entity comprises subsequent to providing the message to the entity utilizing the at least one notification device, determining a second movement context associated with the entity; (tracking the entity over time to determine if entity is static or dynamic, and altering/updating the output of the notification array as necessary to reflect the situation; Kentley at column 14 lines 50-67).

Regarding claim 9, the combination teaches wherein selecting the other notification device based on the change in the movement context associated with the entity comprises identifying a second notification device of the plurality of notification devices based on the second movement context associated with the entity; and determining that the second notification device is configured to provide the message to the entity at the second movement context associated with the entity (tracking the trajectory and position of the entity relative to the vehicle over time, and altering the output of the notification array as necessary; Kentley at column 29 lines 1-32).



Regarding claim 12, Urmson discloses determining one or more characteristics of the entity; and determining the movement context associated with the entity based on the one or more characteristics (object is recognized and motion modeled and appropriate notification generated at the appropriate device; Urmson at column 10 lines 63-67, column 11 lines 1-17, column 12 lines 33-48

Regarding claim 13, Urmson discloses wherein the determined movement context comprises a predicted movement of the entity (object is classified and movement context established and future movement context predicted; Urmson at column 10 lines 64-67, column 11 lines 1-17).

Regarding claim 14, Urmson discloses determining a movement context of the vehicle based on sensor data from the one or more sensors of the vehicle (e.g. vehicle speed and relative distance to obstacle; Urmson at column 11 lines 62-67) identifying a set of messages based on the determined movement context of the vehicle; selecting a message of the set of messages as 
	
3b.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Urmson and Kentley, as applied above, and further in view of Rai (US 2016/0167608).
Regarding claim 15, Urmson is silent as to wherein the message comprises an indication that the vehicle has been matched to the entity in response to a ride request received by a ride matching system.
Rai teaches wherein the message comprises an indication that the vehicle has been matched to the entity in response to a ride request received by a ride matching system (in response to proximate permissible entity, ride sharing vehicle will display message to verified ride match; Rai at 0178, Fig. 12).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the combination with the ride sharing signaling of Rai.  Doing so would prevent a false positive collision avoidance situation by providing an exception to permitted entities that are supposed to be approaching the vehicle.

3c.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Urmson and Kentley, as applied above, and further in view of Beggs (US 2015/0145661).
Regarding claim 16, the combination is silent as to receiving the message through communication with a remote server.
Beggs teaches a person receiving a notification alert of a potential dangerous situation between themselves and vehicle via server on their electronic device (Beggs at 0089, 0112).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        15 February 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 6-9 remain rejected under 35 U.S.C. 103 as obvious in view of the combination of Urmson and Kentley.